Citation Nr: 0316828	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-07 755A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an April 1960 decision 
to deny an appeal of service connection for scapulocostal 
syndrome on the right.  


(The issues of whether the veteran has submitted new and 
material evidence in order to reopen a claim of service 
connection for a right shoulder disability, and entitlement 
to waiver of recovery of an overpayment of pension benefits 
in the amount of $3,246, will be the subject of separate 
Board decisions).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a motion by the veteran seeking a 
reversal of the Board's April 1960 decision on the grounds of 
CUE.


FINDING OF FACT

The April 1960 Board decision denying entitlement to service 
connection for scapulocostal syndrome on the right correctly 
applied existing statutes and regulations and was supported 
by evidence then of record.  


CONCLUSION OF LAW

The April 1960 decision of the Board denying entitlement to 
service connection for scapulocostal syndrome on the right 
was not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1403, 20.1404 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in October 1952, his spine and upper extremities 
were evaluated as normal.  He was seen in February 1953 for 
pain in the right scapula area which had started in January 
1953.  Thereafter, he was seen for several orthopedic 
consultations, and underwent an operation in May 1953 to 
remove a prominent tip of the medial angle of the right 
scapula.  He received intermittent treatment and was 
hospitalized again in February 1954.  He was transferred on 
March 4, 1954, with a diagnosis made of serratus anticus 
weakness, right.  It was thought that this incidental finding 
was not part of any generalized process, that prognosis was 
for eventual recovery, and that disability was negligible.  
He was returned to full duty on March 12, 1954, with the 
recommendation that he be followed at his home station, with 
no further treatment needed to be given.  He received 
physiotherapy in the Fall of 1954 and early 1956.  At 
discharge, a scar over the right scapula was reported, and 
the upper extremities were noted as normal.  

Several lay statements were received in February 1959.  A 
friend wrote that he had known the veteran for over 20 years, 
and that the veteran did not have anything wrong with him 
prior to entering military service.  His father wrote that 
the veteran had complained of pain and weakness in his 
shoulder since discharge.  The veteran's father attached a 
letter he had sent to the veteran's commanding officer in 
June 1954 in which he discussed the veteran's pain in his 
shoulder.  

The veteran underwent a VA examination in February 1959.  An 
x-ray of the veteran's right shoulder showed that there was 
an irregularity on the superior aspect of the spine of the 
scapula, suggesting the residuals of an old bony injury with 
all edges smooth and well resorbed.  There was no active 
disease at the present time.  

In a March 1960 statement, the veteran wrote that 3 months 
after he entered service, a hard pain came into his right 
shoulder.  He wrote that a family friend and his family 
doctor could verify that he did not have a shoulder condition 
prior to entering service.  He described treatment for his 
shoulder during service.  

In an April 1960 decision, the Board determined that the 
abnormality of the right scapula particularly manifested by a 
deformity of the medial tip, for which the veteran was 
operated on in service was constitutional and developmental 
in character and because of its very nature clearly and 
unmistakably existed prior to service.  It was further 
determined that the surgery in service was remedial in 
nature, and that although for a time thereafter temporary 
symptoms were present, aggravation of the preservice 
condition was not shown.  
Analysis

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 see 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§ 3.159), are not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).   
The motion has set forth the alleged clear and unmistakable 
errors of law, the legal basis for the allegations, and why 
the result would have been manifestly different but for the 
alleged error, and that a valid motion for review of the 
April 1960 Board decision for clear and unmistakable error 
has been presented. Disabled American Veterans v. Gober, 234 
F. 3d 682, 698 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b). 

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2002).

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE." 143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time for the prior adjudication in question.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'" Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As noted above, the determination of whether there was CUE in 
a Board decision must be based on the record and the law that 
existed at the time of that Board decision.

Thus, at the time of the April 1960 Board decision presently 
at issue, the law granted service connection for a disability 
resulting from personal injury suffered, disease contracted, 
or preexisting injury or disease aggravated in line of duty 
in the active military service.  38 U.S.C. § 310 (West 1959).

The law also stated that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 (West 1959).

The regulations in effect at the time of the Board's decision 
include the following provisions.  

Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at time of the examination, acceptance and 
enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination are to be considered as noted. History of the 
preservice existence of defects, infirmities or disorders 
recorded at the time of examination for acceptance and 
enrollment does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders.  VA Regulation, R&PR 
1063(B). 

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which makes it obvious or manifest, 
that the injury or disease under consideration existed prior 
to acceptance and enrollment for service will satisfy the 
requirements of the statute.  The requirement of the law is 
that claims to which the above cited presumptions apply be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrates that the disease did not originate 
in service, or, if increased in service, was not aggravated 
thereby.  VA Regulation, R&PR 1063(D).

Determinations concerning the inception of injury or disease 
not noted at enlistment should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  Adjudicative action 
under this regulation should be based on a thorough analysis 
of the entire evidentiary showing in the individual case and 
a careful correlation of all material facts with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course and character of such injury 
or disease.  History conforming to accepted medical 
principles pertaining to such injury or disease should be 
given due consideration in conjunction with basic clinical 
data concerning the manifestation, development and nature of 
such injury or disease, and accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to other competent evidence in each case.  All 
material evidence relating to the incurrence, symptoms and 
course of the injury or disease, including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of such injury 
or disease, should be taken into full account subject to the 
limitations contained in section 105, Public No. 346, 78th 
Congress.  VA Regulation, R&PR 1063(E).

There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when in 
accordance with these principles existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  For example, with notation 
or discovery, during service, of residual conditions with no 
evidence of the pertinent antecedent active injury or disease 
during service, the established facts are so convincing as to 
impel the conclusion that the residual condition existed 
prior to entrance into active service, without further proof 
of this fact.  Similarly, manifestations of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close to that date that the disease could not have originated 
in so short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to entrance 
into active service.  VA Regulation, R&PR 1063(F).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
which such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease.  Aggravation of a disability noted prior to service 
or when by clear and unmistakable evidence, including medical 
facts and principles, to have had inception prior to 
enlistment may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
such disability prior to, during, and subsequent to service.  
Recurrences, acute episodes, symptomatic fluctuations, 
descriptive variations and diagnostic evaluations of a 
preservice injury or disease during service or at the time of 
discharge are not to be construed as establishing increase of 
disability in the absence of sudden pathological development 
or advancement of the basic chronic pathology during active 
service such as to establish increase of pre-existing 
disability during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars, absent or poorly 
functioning parts or organs, will not be considered service- 
connected unless the disease or injury is service-connected, 
i.e., aggravated by service otherwise than by the usual 
effects of treatment.  VA Regulation, R&PR 1063(I).

Even though the Board is granting service connection for a 
right shoulder disability in a separately docketed decision, 
there is a critical distinction between the decision which 
granted service connection and the April 1960 decision.  The 
decision which granted service connection did so in large 
measure because of the January 1998 VA examination wherein 
the examiner noted that the veteran did not have previous 
complaints of his shoulder prior to his shoulder injury in 
service, and opined that the veteran's shoulder disorder was 
related to the trauma that occurred during basic training.  
This evidence did not yet exist at the time of the April 1960 
decision.  At the time of the April 1960 decision, the only 
medical opinion about the veteran's shoulder was implicitly 
made by the physician on the Board panel.  While physicians 
are not on Board panels today, at the time of the April 1960 
decision, it was standard procedure.  The physician on the 
panel determined that the veteran's shoulder disorder 
preexisted service, was developmental in nature, and was not 
aggravated by service.  

The medical evidence from service and the post-service 
evidence up until April 1960 by itself was not enough for the 
Board to grant service connection for a right shoulder 
disability because there were no medical opinions of record 
finding that the right shoulder disorder developed in or was 
aggravated by service.  Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, 
while even though currently there is convincing evidence that 
the veteran's right shoulder did not pre-exist service, this 
evidence was not available at the time of the April 1960 
Board decision.  

In conclusion, the correct facts were before the Board in 
April 1960, and the file shows that the Board properly 
considered the evidence and law when making its decisions.  
Considering the evidence available at the time of the Board 
decisions, and governing law and regulations, a review of the 
case does not compel a conclusion (to which reasonable minds 
could not differ), that service connection should have been 
granted.  There was no undebatable error of fact or law that 
would have manifestly changed the outcome, and the Board 
finds no CUE in the April 1960 Board decision.  38 C.F.R. § 
20.1403 (2002).

The veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b).  That is to say, the veteran's motion 
is based upon more than non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error.  Since the 
veteran's motion is not being denied on the basis of 38 
C.F.R. § 20.1404 (b), it is determined that Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000), does not 
apply to the veteran's claim.  


ORDER

The motion for revision of the April 1960 Board decision on 
the basis of CUE is denied.




                       
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




